UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6404



MORRIS BARBOUR,

                                            Plaintiff - Appellant,

          versus


HELLEN RAY; DOCTOR SHUDELL; DOCTOR SMITH;
DOCTOR FORD; CAPTAIN PEELE; R. C. LEE, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-01-79-5-BR)


Submitted:   May 22, 2001                  Decided:   June 12, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Morris Barbour, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Morris Barbour appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint under 28

U.S.C.A. § 1915(e)(2)(B) (West Supp. 2000).   We have reviewed the

record and the district court’s opinion and find that this appeal

fails to state a claim on which relief may be granted.   According-

ly, we dismiss the appeal on the reasoning of the district court.

See Barbour v. Ray, No. CA-01-79-5-BR (E.D.N.C. Feb. 7, 2001).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                2